241 F.2d 129
Thomas B. SHOEMAKER, Plaintiff-Appellant,v.Nicolai MALAXA, Defendant-Appellee.
No. 128.
Docket 24071.
United States Court of Appeals Second Circuit.
Argued January 24, 1957.
Decided February 15, 1957.

White & Case, New York City (David Hartfield, Jr. and Howard J. Aibel, New York City, of counsel on the brief), for plaintiff-appellant.
Kissam & Halpin, New York City, (James H. Halpin, New York City, of counsel), for defendant-appellee.
Before HINCKS, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Appellant sued in the District Court to recover attorney's fees, asserting that he was a resident of the District of Columbia and that the defendant was "an alien and a citizen of Roumania." At the conclusion of the trial Judge Murphy entered judgment dismissing the complaint on the ground that the defendant was a stateless alien in that Roumania had revoked his citizenship in 1948.


2
For the reasons set forth by Judge Bicks in his opinion in Blair Holdings Corp. v. Rubinstein, D.C.S.D.N.Y.1955, 133 F.Supp. 496, it seems clear that a stateless person, such as Malaxa was conceded to be, is not a citizen or subject of a foreign state within the meaning of 28 U.S.C.A. § 1332(a) (2). The complaint was properly dismissed for lack of jurisdiction.


3
Affirmed.